IN THE SUPREME COURT OF IOWA

                                  No. 14–1808

                               Filed June 24, 2016


ERIKA L. SPITZ f/k/a ERIKA L. GENTZ,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR MITCHELL COUNTY,

      Defendant.



      On review from the Iowa Court of Appeals.



      Certiorari   to    the   Iowa   District   Court   for   Mitchell   County,

Christopher C. Foy, Judge.



      An ex-spouse seeks further review of a decision of the court of

appeals upholding a district court ruling that she did not purge a

contempt based on her failure to comply with the visitation provisions of

the dissolution decree and ordering her to serve the previously imposed

thirty-day jail sentence. WRIT ANNULLED.



      Jaclyn M. Zimmerman of Harrison & Dietz-Kilen, P.L.C., Des

Moines, for plaintiff.

      Scott A. Michels (until withdrawal) of Gourley, Rehkemper &

Lindholm, P.L.C., West Des Moines, for defendant.

      Bradley A. Gentz, pro se.
                                     2

ZAGER, Justice.

        This case presents several questions of Fourteenth Amendment

due process in the context of civil contempt. After two former spouses

were both found in contempt for willfully violating provisions of the

dissolution decree, they were given an opportunity to avoid jail by

purging their respective contempts. Each claimed the other did not meet

the conditions for purging contempt so a subsequent hearing was held.

The ex-spouses appeared pro se, and the district court limited the time

for the hearing. At the conclusion of the hearing, the district court found

that neither spouse had purged their contempt and ordered each to serve

time in jail.

        The ex-spouse who had been found in contempt for denying

visitation with the children to the other ex-spouse sought a writ of

certiorari. She argued the Fourteenth Amendment was violated (1) when

she was allowed to proceed without counsel or a valid waiver of the right

to counsel, (2) when the district court imposed a time limitation on the

hearing, and (3) when the district court did not allow the children to

testify. The court of appeals rejected her arguments and annulled the

writ.

        On further review, we conclude she was not entitled to the right to

counsel under the United States Constitution at the hearing to determine

whether she had purged her civil contempt. We also conclude, under the

specific facts and circumstances of this case, neither the time limitation

nor the refusal to allow the children to testify resulted in a denial of due

process.

        I. Background Facts and Proceedings.

        Erika Spitz (formerly Erika Gentz) and Bradley Gentz were divorced

pursuant to a stipulation and decree of dissolution of marriage entered
                                      3

on November 21, 2011.        Erika and Bradley are the parents of three

children.    At the time of their divorce, all three children were minors.

The stipulation, incorporated by the district court into its decree,

provided for joint legal custody of the children with primary physical

custody awarded to Erika.       Specific visitation rights were provided to

Bradley.     The stipulation also provided for child support payable by

Bradley and for an allocation between the parties for the costs of

uncovered medical expenses for the children.           Both parties were

represented by counsel during the initial divorce proceedings.

         Unfortunately, the decree of dissolution was not the end of these

parties’ involvement with the court system. On March 27, 2013, Bradley

filed a pro se application to have Erika held in contempt for denying

visitation. On April 18, Erika, who was still represented by counsel, filed

an application of her own to have Bradley held in contempt for failing to

pay his share of medical bills. A hearing on both applications was held

on May 14, at which Erika appeared with her counsel and Bradley

appeared pro se. The hearing was not completed due to other matters on

the court’s calendar.     However, based on the parties’ agreement, the

district court did order “counseling for the purposes of building the

relationship between [Bradley] and their three daughters, and facilitating

visitation between [Bradley] and the girls.” The hearing was completed

on August 12.      Again, Erika was represented by counsel and Bradley

appeared pro se. The district court did not rule immediately.

         On August 20, Bradley filed another pro se application for

contempt, alleging that Erika was willfully refusing to cooperate in

scheduling appointments with the counselor appointed by the district

court.
                                      4

      On September 25, the district court issued a detailed ruling based

on the evidence it had received on May 14 and August 12. Among other

things, the district court found the following:

             Although Bradley has made several attempts to pick
      up the girls from her home for purposes of visitation, Erika
      has not required or even encouraged any of them to go on a
      single visit with their father. In fact, Erika routinely calls the
      police to remove Bradley from her property when he does
      show up to get their daughters. Erika acknowledges that
      Bradley has not had regular visitation with any of their
      daughters since March 2012. Erika knows that Bradley is
      entitled to regular visitation with the girls under the Decree.
      However, Erika claims that the girls are afraid of Bradley and
      do not want to have visitation, so she has not required them
      to go with their father.

            While it appears that [two of the girls] now may feel
      uncomfortable in the presence of Bradley, there is absolutely
      nothing in the record to suggest these feelings are justified.
      Erika offered no evidence to show that Bradley presents any
      threat or risk of harm to any of their daughters. She
      admitted that Bradley has never hit or physically abused her
      or any of the girls.

           Erika did not describe a single event or situation that
      would explain why the girls supposedly do not feel safe or
      comfortable around Bradley.

The district court went on to find that there was “no good reason for

Erika to ignore and disobey the visitation provisions of the Decree” and

that Erika’s failure to allow visitation after March 2012 was “willful,

intentional, and contrary to a known duty imposed on her under the

Decree.”

      Turning to Bradley, the district court rejected his argument that he

did not have an obligation to reimburse Erika for a share of orthodontia

expenses for one of the daughters because Erika did not consult with

him before the braces were installed. The district court found both Erika

and Bradley in contempt.
                                            5

      The district court ordered Erika to serve twenty days in jail, but

gave her an opportunity to purge the contempt by providing visitation in

October and paying the counseling service’s fees. In a similar vein, the

district court ordered Bradley to serve five days in jail, but gave him the

opportunity to purge the contempt by paying $2975.45 within thirty

days. This represented his unpaid share of medical expenses for 2012

and 2013.         The district court stated that it would assume both

contempts had been purged unless otherwise notified.

      On October 1, the district court held a further hearing—this time

on Bradley’s August 20 application.                 At this hearing, both parties

appeared pro se. On October 15, the district court dismissed the August

20 application. The district court criticized both parties, suggesting that

both of them appeared to be more interested in scoring points against

each other than in the well-being of their daughters.

      Between November 2013 and March 2014, Bradley had only three

visits with the two minor children. 1 Bradley was denied visitation and

the children expressed frustration with the visitation arrangement.

Between November 2013 and March 2014, Erika and Bradley discussed

whether they could agree to reduce Bradley’s visitation with the children
in exchange for reducing the amount of child support he paid each

month.       With the help of Erika’s attorney, they drafted a potential

agreement whereby Bradley would give up his parental rights in

exchange for lowering his child support payments to $100 per child per

month until age eighteen, and a one-time payment of $1500 for any and

all future medical expenses. Because of ongoing disagreements between

the parties and concerns whether the district court would enforce such


      1The   third child of the parties had reached the age of majority by this time.
                                         6

an agreement, no modification occurred regarding parental rights or

visitation. The original schedule for visitation contained in the November

2011 stipulation and decree remained in effect.

       On March 16, 2014, Erika’s counsel moved to withdraw. Counsel

explained that there was currently no pending activity in the case but

Bradley had requested that a formal withdrawal be entered.                   Erika’s

counsel added that he had written to her in January that he would no

longer be involved in the case. A formal order of withdrawal was entered

March 27.

       On March 27, Bradley filed a pro se affidavit to start a new

contempt proceeding against Erika. In his affidavit, Bradley alleged that

Erika violated the September 2013 contempt order and she continued to

violate the original visitation schedule. The next day, Erika responded by

filing a pro se affidavit to start contempt proceedings against Bradley.

Erika alleged that Bradley had failed to pay his portion of uncovered

medical expenses for one of the children.

       A hearing on the dueling contempt actions came before the district

court on May 27.        Neither party was represented by counsel at this

hearing. On June 3, the district court issued its order finding both Erika

and Bradley in contempt of court under Iowa Code section 598.23

(2013). 2 The district court found Erika in contempt for failing to provide

visitation as required by the stipulation and decree and sentenced her to


       2Iowa  Code section 598.23 deals specifically with contempt proceedings in the
context of dissolution of marriage. It provides,
       If a person against whom a temporary order or final decree has been
       entered willfully disobeys the order or decree, the person may be cited
       and punished by the court for contempt and be committed to the county
       jail for a period of time not to exceed thirty days for each offense.
Iowa Code § 598.23 (2013).
                                     7

thirty days in jail. Mittimus on the jail sentence was withheld to give

Erika the opportunity to purge the contempt.        In order to purge the

contempt, Erika was required to follow a graduated visitation schedule

ordered by the district court.     Specifically, the district court ordered

visitation for the months of June and July that would take place in the

office of a social worker, counselor, or clergy member selected by Erika.

Beginning August 1, visitation was to resume pursuant to the original

stipulation and decree.    The district court also ordered Erika to file a

statement detailing the efforts she took to achieve the court-ordered

visitation and purge the contempt, specifically noting the dates when

visitation occurred. The district court also found Bradley in contempt for

failing to pay $2019.45 in uncovered medical expenses.        Bradley had

sixty days to pay his share of the unreimbursed medical expenses in

order to purge his contempt.     Neither Erika nor Bradley appealed the

district court order finding them in contempt.

      Bradley had visitation with the children in June and July

consistent with the district court’s order. Each visitation was supervised

by the children’s pastor. In August, Bradley began exercising visitation

with the children consistent with the stipulation and decree and

consistent with the district court order.

      On August 4, Erika filed an affidavit contending Bradley had failed

to pay the $2019.45 within sixty days. On August 7, after Bradley’s first

regularly scheduled visitation with the children, Erika filed an emergency

motion with the district court to modify visitation. In the motion, Erika

alleged the two teenage children were fearful of Bradley and did not want

to continue their visitation.    Following the filing of this motion, the

children attended their first weekend visitation with Bradley. However,

when they returned home on August 10, the police chief was waiting at
                                       8

Erika’s home. The next time Bradley arrived at Erika’s home to pick up

the children for visitation, he was met by a department of human

services (DHS) investigator and a police officer.       They advised Bradley

that Erika had filed a report with DHS alleging emotional abuse and that

the children would not be going with him for visitation. Erika suggested

that the children’s counselor also may have reported Bradley to DHS for

emotional abuse.

        Between August 10 and September 2, DHS conducted its

investigation into the allegations. During this time, the children did not

attend any visitations with Bradley. In a report dated September 2, DHS

concluded that the allegations of emotional abuse were not confirmed.

After receipt of this report, Erika made no effort to reestablish visitation

between Bradley and the children.

        On August 25 and September 4, Bradley filed affidavits asserting

that Erika had wrongfully denied him visitation. A combined hearing on

these matters took place on September 16.             The orders setting the

combined hearing indicated that jail sanctions would be the subject of

the hearing and that the hearing would be limited to one hour. Neither

party objected that this time would be insufficient or sought additional

time.

        Both parties appeared pro se at the hearing on September 16. At

the outset of the hearing, the district court identified the matters that

would be considered. Among other things, the district court stated,

               The third matter that the Court will consider is the . . .
        affidavit that [Bradley] filed alleging that . . . [Erika] has
        failed to comply with the provisions of an order . . . that the
        Court entered on June 3, 2014 finding . . . [Erika] to be in
        contempt and then allowing [Erika] an opportunity to purge
        herself of the contempt. The affidavit that [Bradley] has filed
        alleges that [Erika] has not complied with the requirements
                                        9
      or the conditions that the Court had set out for her to . . .
      purge the contempt.

      The district court then asked each party if he or she was prepared

to proceed without counsel, knowing that the result of the hearing could

be an order directing them to jail. Specifically, the district court inquired

of Erika, “Well, Ms. Spitz, knowing that the result of this hearing could

be an order directing you to go to jail, are you prepared to proceed today

without an attorney or do you want time to, um, hire an attorney?” She

answered, “I will proceed, Your Honor, because, um, due to the
reputation of the case, it’s been difficult to communicate with an attorney

in regards to retaining one.”

      After both Erika and Bradley agreed to continue with the hearing

without representation, the district court stated that it had “some

familiarity with the case and the issues that . . . the two of you have

struggled with.” 3   It added that it was an hour behind schedule, and

there was another matter still to be heard that afternoon. It stated that

each party would have twenty-five minutes to present evidence, cross-

examine parties or witnesses, and make arguments to the court.               The

district court explained that this would enable the hearing to be
completed within an hour.

      The hearing actually took one hour and twenty minutes.                 The

district court first took up the issue of whether Bradley had purged

himself of his contempt. The district court next turned to the emergency

motion for modification and then to whether Erika had purged her

contempt. At this point the district court informed Erika that she had

“pretty much used her time” and informed Bradley that he had two or

      3The   district judge presiding over this hearing was the same judge who had
conducted all the 2013 contempt hearings and who had entered the September 25 and
October 15, 2013 contempt rulings.
                                     10

three minutes of time left and could ask a few questions of Erika if he

wished.   Bradley’s “cross-examination,” probably not surprisingly for a

hearing at which neither party was represented, was essentially a back-

and-forth argument between the parties. At this point, the district court

gave the parties an opportunity to offer additional exhibits.

      Erika had brought the children with her to the courthouse so they

could testify at the hearing.   Prior to the hearing, Bradley had asked

Erika not to bring the children because he did not want them to testify.

During the hearing, Erika mentioned several times to the district court

that it should hear the children’s “truth” about their visitations with their

father. The district court declined to let the children testify. However, it

admitted into evidence a letter from each child detailing their feelings

about their father and their visitations with him.

      On October 9, the district court found that neither Erika nor

Bradley had purged their respective contempt citations under Iowa Code

section 598.23. With respect to Erika, the district court’s order found,

            The evidence before the Court clearly shows that
      neither Erika nor Bradley has done what was required for
      purging his or her respective contempt. The Decree entitles
      Bradley to visitation with [the girls] every other weekend, but
      Erika has not provided Bradley visitation with the girls since
      August 10, 2014. It might be argued that Erika was justified
      in denying visitation for roughly three weeks while the
      Department of Human Services investigated a report of child
      abuse made against Bradley.             The investigation was
      completed by September 2, 2014, and the report of abuse
      was not confirmed. Even after the investigation was done,
      Erika continued to deny Bradley any visitation. The refusal
      of Erika to provide Bradley visitation after September 2,
      2014, is contrary to the Decree. Because Erika failed to
      purge her contempt, the Court concludes that the sanction
      originally fixed in the Contempt Order should be carried out.
                                       11

The order contained an additional paragraph detailing Bradley’s

noncompliance. Erika was directed to serve the previously ordered thirty

days in jail and Bradley was ordered to serve ten days in jail.

      At this point, each party hired an attorney and filed a motion for

reconsideration.    When both motions for reconsideration were denied,

Erika filed a petition for writ of certiorari, which we granted, along with a

temporary stay.

      Erika’s opening brief argued (1) the district court denied her Sixth

Amendment and Fourteenth Amendment rights by imposing a jail

sentence following a proceeding at which she was not represented by

counsel, (2) she did not waive her right to counsel, (3) she was also

denied her Fourteenth Amendment rights by the district court’s time

limitations and limitations on the presentation of evidence, and (4) the

evidence does not support the finding that she failed to purge her

contempt. 4 Bradley did not file a brief in response. We transferred the

case to the court of appeals. The court of appeals rendered a decision

that annulled the writ. We granted Erika’s application for further review.

      II. Standard of Review.

      Generally, we review certiorari actions for correction of errors at
law. State v. Iowa Dist. Ct., 801 N.W.2d 513, 517 (Iowa 2011). However,

when a certiorari action alleges a violation of a constitutional right, we

have recognized an exception to this general rule. Id. When the violation

of a constitutional right is alleged, our standard of review is de novo. Id.

To the extent Erika raises constitutional issues, we review them de novo.

Erika also raises nonconstitutional issues. To the extent she alleges the

      4All  constitutional arguments were raised only under the United States
Constitution. We do not consider any claim under article I, section 10 of the Iowa
Constitution.
                                    12

finding of contempt or the finding she failed to purge the contempt is in

error, our review is at law. See Ary v. Iowa Dist. Ct., 735 N.W.2d 621,

624 (Iowa 2007). We therefore examine “the jurisdiction of the district

court and the legality of its actions.”   Id. (quoting Christensen v. Iowa

Dist. Ct., 578 N.W.2d 675, 678 (Iowa 1998)).      We find error when the

district court’s finding of facts are not supported by substantial evidence

or when the court has not applied the law properly. Id.

      III. Analysis.

      A. Right to Counsel Under the Federal Constitution.             Erika

first contends the September 16 purge hearing violated her constitutional

rights under the Sixth and Fourteenth Amendments.               The Sixth

Amendment is clearly not at issue because this is not a criminal

proceeding. See, e.g., McNabb v. Osmundson, 315 N.W.2d 9, 11 (Iowa

1982) (holding “the protections that shelter [civil contemnors] are to be

found in the due process clause of the fourteenth amendment”).          We

begin our discussion with how we have historically treated the right to

counsel in civil contempt proceedings.

      There are two types of contempt: civil and criminal. Many courts

have recognized that civil contempt proceedings in which there is the

possibility of imprisonment are quasi-criminal in nature and thus require

certain due process rights.    See, e.g., Phillips v. Iowa Dist. Ct., 380
N.W.2d 706, 708 (Iowa 1986). The distinction between civil and criminal

contempt is based upon the purpose of the contempt proceeding, namely

whether it is meant to punish or meant to coerce.          See 1 Wayne R.

LaFave, Substantive Criminal Law § 1.7(e), at 68 (2003).

      Criminal contempt is punitive in nature. Id. These proceedings

are intended to “preserve the power and vindicate the dignity of the

courts, and to punish for disobedience of their orders.”        Id.   Civil
                                        13

contempt, on the other hand, is remedial and coercive in nature. Id. The

parties who have the chief interest in the outcome of civil contempt

proceedings are individuals whose private rights or remedies are being

protected by the proceedings.          Id.    Civil contempt proceedings are

intended “to preserve and enforce the rights of private parties to suits,

and to compel obedience to orders and decrees made to enforce the

rights and administer the remedies to which the court has found them to

be entitled.” Id. This is true even when the underlying punishment is

imprisonment. “If the relief provided is a sentence of imprisonment, it is

remedial if the ‘defendant stands committed unless and until he

performs the affirmative act required by the court’s order . . . .’ ”            Id.

(quoting Hicks ex. rel. Feiock v. Feiock, 485 U.S. 624, 632, 108 S. Ct.
1423, 1429, 99 L. Ed. 2d 721, 731 (1988)).

       Despite this distinction, certain civil contempt proceedings do

require due process rights similar to those required in criminal

proceedings. In the past, when we have addressed the question of the

right to counsel in contempt proceedings, we have answered the question

under the Due Process Clause of the Fourteenth Amendment, rather

than the Sixth Amendment. See McNabb, 315 N.W.2d at 11. Utilizing

the Due Process Clause, we have concluded that there are a number of

safeguards afforded individuals in contempt proceedings—both civil and

criminal. 5   In Phillips, we established that the Due Process Clause

requires that contempt be proved beyond a reasonable doubt because of

the quasi-criminal nature of the proceedings.           Phillips, 380 N.W.2d at

707–09.



       5In  State v. Mott, we noted that we treat all contempt proceedings as quasi-
criminal, including civil contempt cases. 731 N.W.2d 392, 394 (Iowa 2007).
                                          14

       In McNabb, we noted that there are a number of due process

requirements applicable to indirect 6 contempt proceedings:

       Except for a narrowly limited category of contempts, due
       process of law . . . requires that one charged with contempt
       of court be advised of the charges against him, have a
       reasonable opportunity to meet them by way of defense or
       explanation, have the right to be represented by counsel,
       and have a chance to testify and call other witnesses in his
       behalf, either by way of defense or explanation.

McNabb, 315 N.W.2d at 12 (quoting In re Oliver, 333 U.S. 257, 275, 68
S. Ct. 499, 508–09, 92 L. Ed. 682, 695 (1948)). We have applied these
due process rights in civil contempt cases since the early 1980s. See,

e.g., Van Meter v. Hellwege, 356 N.W.2d 541, 543 (Iowa 1984) (noting

that the denial of counsel in the civil contempt proceeding was a denial of

due process).

       In McNabb, we concluded that the Due Process Clause of the

Fourteenth Amendment requires the right to counsel in both civil and

criminal contempt proceedings. 315 N.W.2d at 11. We also recognized

there is a distinction between whether the right to counsel exists and

under what circumstances it is required that an attorney must be

appointed for an indigent defendant. Id. at 12 (“Of course, it is plain that

the right to be represented by counsel does not answer the question

when and in what circumstances the due process clause requires that an

attorney be appointed for an indigent.”). In McNabb, we separated the

analysis for whether an individual is entitled to the right to counsel in a

contempt proceeding and whether an individual is entitled to a state-




       6An  indirect contempt is an act that was committed outside the court’s presence
while a direct contempt is one that occurs in the presence of the court. McNabb, 315
N.W.2d at 11.
                                       15

appointed attorney. Id. We also noted that “the opinions of the United

States Supreme Court [have not] laid out a clear path to the answer.” Id.

      Five years ago, the Supreme Court attempted to answer this

question.   See Turner v. Rogers, 564 U.S. 431, 441, 131 S. Ct. 2507,

2515–16, 180 L. Ed. 2d 452, 461 (2011). “The interest in securing . . .

the freedom ‘from bodily restraint,’ lies ‘at the core of the liberty

protected by the Due Process Clause.’ ” Id. at 445, 131 S. Ct. at 2518,
180 L. Ed. 2d at 464 (quoting Foucha v. Louisiana, 504 U.S. 71, 80, 112
S. Ct. 1780, 1785, 118 L. Ed 2d 437, 448 (1992)). “And we have made

clear that its threatened loss through legal proceedings demands ‘due

process protection.’ ” Id. (quoting Addington v. Texas, 441 U.S. 418, 425,

99 S. Ct. 1804, 1809, 60 L. Ed. 2d 323, 331 (1979)). 7

      Turner involved a contempt proceeding brought by the mother of a

child, Rogers, against the father of a child, Turner, for failure to pay child

support. Id. at 436–37, 131 S. Ct. at 2513, 180 L. Ed. 2d at 458–59.

Neither side was represented by counsel. Id. at 437, 131 S. Ct. at 2513,
180 L. Ed. 2d at 459. At the abbreviated contempt hearing, Turner, who

had a history of substance abuse and was on disability, was only asked

by the judge if there was anything he wanted to say. Id. He gave a brief
statement saying he was sorry and asking for a chance. Id. Rogers was

then given an opportunity to speak.         The court sentenced Turner to a

year in jail without any finding on his ability to pay. Id.

      On appeal, the issue before the Supreme Court was “whether the

Due Process Clause grants an indigent defendant . . . a right to state-

appointed counsel at a civil contempt proceeding, which may lead to

      7Turner   also made clear that there is no right to counsel under the Sixth
Amendment in a civil contempt proceeding. 564 U.S. at 441–42, 131 S. Ct. at 2516,
180 L. Ed. 2d at 461–62.
                                    16

incarceration.” Id. at 441, 131 S. Ct. at 2515–16, 180 L. Ed. 2d at 461.

The Court held that the Due Process Clause does not require the

provision of counsel in a civil contempt proceeding filed by an indigent

private party so long as adequate procedural safeguards are present. Id.

at 446–48, 131 S. Ct. at 2518–20, 180 L. Ed. 2d at 463–66.

      In the context of a hearing for the nonpayment of child support,

Turner held that the relevant procedural safeguards were “adequate

notice of the importance of ability to pay, fair opportunity to present, and

to dispute, relevant information, and court findings.”     Id. at 448, 131

S. Ct. at 2520, 180 L. Ed. 2d at 466.      The Court found that Turner’s

incarceration violated the Due Process Clause because Turner was not

notified that the issue at his hearing would be his ability to pay, he was

not given a fair opportunity to present financial information, and there

was no court finding that he was even able to pay child support. Id. at

449, 131 S. Ct. at 2520, 180 L. Ed. 2d at 466–67.

      Thus, Turner requires us to consider whether adequate procedural

safeguards were present in assessing Erika’s right to counsel under the

Due Process Clause.      First, as to notice, the foregoing background

discussion makes it very clear that Erika was on notice of the central

issue in the case—whether she had provided visitation to Bradley.

Second, as to opportunity to present and dispute relevant information,

Erika offered both her own testimony and letters from each of the minor

children. She was able to present an uninterrupted explanation of why

visitation did not occur between Bradley and the children.        Third, as

detailed above, there were specific court findings made by the district

court in its order. We hold that all of the procedural safeguards required

under Turner were met here.
                                         17

       Again, the hearing in this case was vastly different from the

hearing described in Turner where the respondent had no notice of the

issue that was being decided (i.e., his ability to pay), he had no

opportunity to present or dispute evidence on the issue, and there were

no court findings specific to the issue. Id. Erika received all of those

procedural safeguards here.           Accordingly, under the circumstances

presented, Erika’s due process right to counsel under the United States

Constitution was not violated at the hearing to determine whether she

had purged her contempt. 8

       B. Other Issues Argued on Appeal.             In addition to the right to

counsel argument, Erika raises other issues on appeal. We address each

issue in turn.

       1. Due process violation due to time limitations. Erika argues that

her right under the Due Process Clause of the Fourteenth Amendment to

introduce evidence and to offer testimony in her defense was violated

because of the time limitations imposed by the district court during the

hearing.   Specifically, Erika objected to the significant time limitations

put on her by the district court and her inability to call the children in

her defense.

       “Due process mandates that persons who are required to settle

disputes through the judicial process ‘must be given a meaningful

opportunity to be heard.’ ”       In re Marriage of Seyler, 559 N.W.2d 7, 9

(Iowa 1997) (quoting Boddie v. Connecticut, 401 U.S. 371, 377, 91 S. Ct.
780, 785, 28 L. Ed. 2d 113, 118 (1971)). “This opportunity to be heard

must be ‘granted at a meaningful time and in a meaningful manner.’ ”


       8Since we conclude Erika was not entitled to the right to counsel at the purge
hearing, we need not address the issue of waiver of the right to counsel.
                                      18

Id. (quoting Boddie, 401 U.S. at 378, 91 S. Ct. at 786, 28 L. Ed. 2d at

119).     However, the hearing that is guaranteed by the Due Process

Clause varies depending on what is “appropriate to the nature of the

case.”    Id. (quoting United States v. Raddatz, 447 U.S. 667, 677, 100
S. Ct. 2406, 2413, 65 L. Ed. 2d 424, 434 (1980)). When a district court

determines what type of hearing is required by due process, it must

consider

         (a) the private interests implicated; (b) the risk of an
         erroneous determination by reason of the process accorded
         and the probable value of added procedural safeguards; and
         (c) the public interest and administrative burdens, including
         costs that the additional procedures would involve.

Id. (quoting Raddatz, 447 U.S. at 677, 100 S. Ct. at 2413, 65 L. Ed. 2d at

434).

         We recognize that the “trial court has considerable discretion in

directing the course of the trial.” Glenn v. Carlstrom, 556 N.W.2d 800,

804 (Iowa 1996).      While a district court has the inherent authority to

manage its docket and calendar, the court’s power to manage the cases

in its docket “while economizing on time and effort must be consistent

with the Constitution and statutes.        A court’s discretion in setting its
calendar and managing cases is limited by due process . . . .” 88 C.J.S.

Trial § 80, at 70–71 (2012).        Perhaps most importantly, “[c]rowded

dockets and administrative efficiency cannot deprive litigants of their day

in court.” Id. § 80, at 71. While time limits serve a purpose, when they

are applied arbitrarily and inflexibly to a case with no consideration for

the particular facts and circumstances of the litigants, those time limits

can pose a threat to due process. In re Marriage of Ilhe, 577 N.W.2d 64,

67 (Iowa Ct. App. 1998). “Thus, judges must not sacrifice their primary

goal of justice by rigidly adhering to time limits in the name of efficiency.”
                                         19

In re Marriage of Ilhe, 577 N.W.2d at 68.            While district courts have

discretion to set time limits on hearings, this discretion is not limitless

and cannot deprive citizens of their rights.

        Under the circumstances of the case, we do not find that the time

limitations denied Erika due process under the Fourteenth Amendment.

The parties were informed of the overall one-hour time limit well in

advance and did not seek relief from it. The district judge who heard the

matter had a prior familiarity with these parties and their disputes,

having presided over contempt hearings on three separate occasions in

2013 and having issued two detailed rulings. 9 Both parties here were

proceeding pro se.        Given the contentious relationship between the

parties, that made the district court’s job difficult.         The district court

allowed twenty minutes more than had been originally set aside for the

hearing.      Both parties testified for approximately the same amount of

time.    The district court did its best to steer the parties toward the

relevant issues.

        Having said all this, we nonetheless take this opportunity to voice

a reminder that arbitrary time limitations should not be placed on

hearings and trials. It is incumbent upon all participants in our court
proceedings to ensure that the due process rights of all litigants are

respected by allowing sufficient time for the presentment of evidence,

testimony of witnesses, and argument.

        2. Due process violation due to limits on the presentation of

evidence. Relatedly, Erika argues that the district court violated the Due

Process Clause of the Fourteenth Amendment in not allowing her to

        9In
          fact, when the initial contempt hearing on May 14, 2013, could not be
completed in the time originally allocated, this same district judge allowed it to be
resumed on August 12.
                                     20

present testimony from the minor children, who were fifteen and fourteen

at the time of the purge hearing. We disagree. This was not an initial

determination of custody, and the district court did receive a letter from

each girl as well as the DHS report that included detailed discussions of

DHS’s interviews with the girls.

      3. Sufficiency of the evidence.       Last, Erika maintains there is

insufficient evidence that she failed to purge her contempt. We believe

Erika’s briefing (prepared by her appellate counsel) misunderstands the

nature of her burden.     At the purge stage, the contemnor must show

“either that the prescribed conditions had been fulfilled or that he [or

she] had made a bona fide effort . . . but through no fault of his [or her]

own was unable to comply with the conditional orders.” Greene v. Dist.

Ct., 342 N.W.2d 818, 821 (Iowa 1983).          There is no dispute that no

visitation occurred after August 10.       The record contains considerable

evidence that Erika did not believe visitation was good for her daughters,

some evidence that she tried to thwart visitation, and no evidence that

she did anything specific to facilitate visitation after August 10.     We

affirm the district court on this point.

      IV. Conclusion.

      For the foregoing reasons, we affirm the decision of the court of

appeals and annul the writ.

      WRIT ANNULLED.